Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims—
In claim 1at line 4 insert  – less than –  before “20%”.
Authorization for this examiner’s amendment was given in an interview with Sean Myers on 9-7-21.

The following is an examiner’s statement of reasons for allowance: The Declaration under 35 USC 1.132 filed 7-30-21 provides proof that Ikeda (US 5,349,023), formerly relied upon does not disclose the product of claim 1 as now amended either explicitly or by way of inherency. The reference desires to functionalize end groups by way of reactions such as esterification and does not suggest lower degrees of esterification than those explicitly or inherently disclosed. Similarly applicant’s Declaration proves that the carboxylic acid salt group content of claim 8 is not inherent in Ikeda. Applicants amendment to claim 5 in the amendment of 6-15-20 overcame the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9-7-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765